              Case 3:19-cv-01366-MPS Document 7 Filed 10/01/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    In re                                            :
                                                     :
    O.W. BUNKER HOLDING NORTH                        : 19-cv-1366 (MPS)
    AMERICA, INC., et al.,1                          :
                                                     :
                     Debtors/Appellants/             :
                     Cross-Appellees                 :

                               STIPULATED NOTICE OF DISMISSAL

            The parties, through their undersigned attorneys, having settled this action pursuant to a

confidential settlement agreement, hereby agree to dismiss this appeal with prejudice in

accordance with Rule 8023 of the Federal Rules of Bankruptcy Procedure. This Stipulated

Notice of Dismissal applies to both the Notice of Appeal filed by O.W. Bunker USA Inc.

Liquidating Trust on September 3, 2019 (Docket No. 1; docketed 9/4/2019) and the Notice of

Cross-Appeal filed by NuStar Energy Services, Inc. and NuStar Terminals Marine Services N.V.

on September 17, 2019 (Docket No. 5; docketed 9/18/2019).

            The parties further stipulate that each party shall bear its own costs and attorneys’ fees.




                              [Remainder of Page Intentionally Left Blank]




1
 The last four digits of the Debtors’ taxpayer identification numbers follow in parentheses: O.W. Bunker Holding
North America Inc. (7474) and O.W. Bunker USA Inc. (3556). The Debtors’ address is: Kelly Beaudin Conlan,
Trustee, O.W. Bunker USA Inc. Liquidating Trust, c/o Duff & Phelps, LLC, 55 East 52nd Street 31st Floor, New
York NY 10055 USA.


42850342.1                                           -1-
             Case 3:19-cv-01366-MPS Document 7 Filed 10/01/19 Page 2 of 2



Dated: October 1, 2019

ROBINSON & COLE LLP                         ZEISLER & ZEISLER, P.C.

Michael R. Enright (ct10286)                Eric Henzy
Patrick M. Birney (ct19875)                 10 Middle Street, 15th Floor
280 Trumbull Street                         Bridgeport, CT 06604
Hartford, CT 06103                          Telephone: (203) 368-5495
Telephone: (860) 275-8299                   ehenzy@zeislerlaw.com
menright@rc.com
pbirney@rc.com                              and

                                            NORTON ROSE FULBRIGHT US LLP
and

 /s/ Davis Lee Wright         /s/ Michael M. Parker
Natalie D. Ramsey (admitted pro hac vice)
                              Michael M. Parker (admitted pro hac vice)
Davis Lee Wright (ct30344)    State Bar No. 00788163
1000 N. West Street, Suite 1200
                              michael.parker@nortonrosefulbright.com
Wilmington, DE 19801          Steve A. Peirce (admitted pro hac vice)
Telephone: (302) 516-1703     State Bar No. 15731200
nramsey@rc.com                steve.peirce@nortonrosefulbright.com
dwright@rc.com                111 W. Houston Street, Suite 1800
                              San Antonio, TX 78205
ATTORNEYS FOR O.W. BUNKER USA Telephone:     (210) 224-5575
INC. LIQUIDATING TRUST,       Facsimile:     (210) 270-7205
APPELLANT AND CROSS APPELLEE
                              ATTORNEYS FOR NUSTAR ENERGY
                              SERVICES, INC. AND NUSTAR TERMINALS
                              MARINE SERVICES N.V., APPELLEES AND
                              CROSS-APPELLANTS




42850342.1                                   -2-
